               IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       CHARLOTTE DIVISION

IN THE MATTER OF THE SEARCH OF:   )   CASE NO. 3:17mj392-2
                                  )
MICROSOFT CORPORATION FOR         )
INFORMATION ASSOCIATED WITH       )
MICROSOFT E-MAIL ACCOUNTS         )
CJ@EARTHWATER.COM AND             )
BB@EARTHWATER.COM                 )
                                  )
GOOGLE, INC. FOR INFORMATION      )   CASE NO. 3:17mj392-1
ASSOCIATED WITH GOOGLE, INC.      )
E-MAIL ACCOUNTS                   )
CJCOMU@GMAIL.COM AND              )
EARTHWATER.DAN@GMAIL.COM          )
                                  )
MICROSOFT CORPORATION FOR         )   CASE NO. 3:18mj171-5
INFORMATION ASSOCIATED WITH       )
CERTAIN MICROSOFT CORPORATION     )
E-MAIL ACCOUNTS                   )
                                  )
GOOGLE, INC. FOR INFORMATION      )   CASE NO. 3:18mj171-4
ASSOCIATED WITH CERTAIN GOOGLE,   )
INC. E-MAIL ACCOUNTS              )
                                  )
OATH HOLDINGS, INC. FOR           )   CASE NO. 3:18mj171-3
INFORMATION ASSOCIATED WITH       )
OATH HOLDINGS, INC. E-MAIL        )
ACCOUNTS RICHKAY17@YAHOO.COM      )
AND HIGHPLAINS88@YAHOO.COM        )
                                  )
APPLE, INC. FOR INFORMATION       )   CASE NO. 3:18mj171-2
ASSOCIATED WITH APPLE, INC.       )
E-MAIL ACCOUNT                    )
MERVYNPRICE@ICLOUD.COM            )
                                  )
WEB.COM GROUP INC./NETWORK        )   CASE NO. 3:18mj171-1
SOLUTIONS, LLC FOR INFORMATION    )
ASSOCIATED WITH WEB.COM E-MAIL    )
ACCOUNT HYDRO@CAPITAL360.C0M      )
                                  )
GOOGLE, INC. FOR INFORMATION      )   CASE NO. 3:18mj302-1
ASSOCIATED WITH CERTAIN GOOGLE,   )
INC. E-MAIL ACCOUNTS              )
                                          )
MICROSOFT CORPORATION FOR                 )                  CASE NO. 3:18mj302-2
INFORMATION ASSOCIATED WITH               )
MICROSOFT CORPORATION E-MAIL              )
ACCOUNT AROWJET@HOTMAIL.COM               )
                                          )
OATH HOLDINGS, INC. FOR                   )                  CASE NO. 3:18mj302-3
INFORMATION ASSOCIATED WITH               )
OATH HOLDINGS, INC. E-MAIL                )
ACCOUNT                                   )
ARROWDUPLAIN@YAHOO.COM                    )
                                          )
DROPBOX, INC. FOR INFORMATION             )                  CASE NO. 3:18mj170
ASSOCIATED WITH                           )
CERTAIN DROPBOX ACCOUNTS                  )
                                          )
A CERTAIN ELECTRONIC DEVICE               )                  CASE NO. 3:17mj391
DESCRIBED IN ATTACHMENT A,                )
CURRENTLY LOCATED AT 2300                 )
YORKMONT ROAD, CHARLOTTE,                 )
NORTH CAROLINA 28217                      )
_________________________________________ )

                                           ORDER

       THIS MATTER IS BEFORE THE COURT on the “Government’s Motion To Unseal”

(Document No. 4) filed June 17, 2018. Having carefully considered the motion and the record,

and for good cause, the undersigned will grant the motion.

       IT IS, THEREFORE, ORDERED that the “Government’s Motion To Unseal”

(Document No. 4) is GRANTED.


                                           Signed: June 26, 2019




                                                2
